SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
211
CA 10-00854
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF HUSSAYN MCCLAIN,
PETITIONER-APPELLANT,

                     V                                              ORDER

NEW YORK STATE DEPARTMENT OF CORRECTIONAL
SERVICES AND NEW YORK STATE EXECUTIVE BOARD
OF PAROLE, RESPONDENTS-RESPONDENTS.


HUSSAYN MCCLAIN, PETITIONER-APPELLANT PRO SE.

ANDREW M. CUOMO, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Orleans County (James P. Punch, A.J.), entered February 2, 2010 in a
proceeding pursuant to CPLR article 78. The judgment denied the
petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court